United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 14, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-10335
                        Conference Calendar



RIGOBERTO RODRIGUEZ,

                                    Petitioner-Appellant,

versus

DAN JOSLIN,
                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:04-CV-2202-G
                       --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Rigoberto Rodriguez, federal prisoner # 30916-077, appeals

the denial of his 28 U.S.C. § 2241 petition.   He argues that his

sentence is invalid in light of Blakely v. Washington, 542 U.S.

296 (2004), and United States v. Booker, 125 S. Ct. 738 (2005).

Rodriguez’s argument is directed toward a sentencing error; such

an argument may not be brought under 28 U.S.C. § 2241.      See

Padilla v. United States, 416 F.3d 424, 425-26 (5th Cir. 2005).

Rodriguez’s argument that he is entitled to proceed under 28

U.S.C. § 2241 based on the savings clause of 28 U.S.C. § 2255

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10335
                                -2-

because relief under that section is “inadequate or ineffective”

is unavailing.   See id. at 427 (holding that a claim under Booker

does not fit within the savings clause of 28 U.S.C. § 2255).   The

judgment of the district court is AFFIRMED.